                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 17-17361-aih
Richard M. Osborne                                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0647-1                                                  User: mgaug                                                                 Page 1 of 5
Date Rcvd: Feb 11, 2021                                               Form ID: pdf722                                                           Total Noticed: 28
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 13, 2021:
Recip ID                   Recipient Name and Address
db                     +   Richard M. Osborne, 7020 Williams Rd, Concord, OH 44077-9411
aty                    +   Frederic P. Schwieg, 2705 Gibson Drive, Rocky River, OH 44116-3008
aty                    +   Gregory M. Dennin, Dennin & Dennin, 2745 Main Street, Lake Placid, NY 12946-3559
aty                    +   Shapero Green & Michel LLC, 25101 Chagrin Blvd., Cleveland, OH 44122-5643
cr                     +   CSX Transportation, Inc., c/o McGuireWoods LLP, 50 N. Laura Street, Suite 3300, Jacksonville, FL 32202-3661
cr                     +   Center Street School Condominiums and coachhouses, Kaman & Cusimano, LLC, 50 Public Square Suite 2000, Cleveland, OH
                           44113-2215
cr                     +   Chicago Title Insurance Company, 2533 North 117th Avenue, Omaha, NE 68164-3679
cr                         Citizens Bank, N.A., c/o Michael S. Tucker, Esq., 1660 West 2nd Street, Suite 1100, Cleveland, OH 44113-1448
cr                     +   City of Willoughby, One Public Square, Willoughby, OH 44094-7827
cl                     +   Diane M. Osborne, 8255 Morley Road, Mentor, OH 44060-8033
cr                     +   Estate of Jerome T. Osborne, c/o Kirk W. Roessler, Esq., 1301 East Ninth Street Suite 3500, Cleveland, OH 44114-1838
cr                     +   First Federal Bank of the Midwest, successor by me, c/o Attorney Melody A. Dugic, 6 Federal Plaza Central, Suite 1300, Youngstown, OH
                           44503, UNITED STATES 44503-1508
cr                     +   First National Bank of Pennsylvania, c/o Matthew H. Metheney, Esq., Porter Wright Morris & Arthur LLP, 950 Main Avenue, Suite 500,
                           Cleveland, OH 44113-7206
intp                   +   GD3 Ventrures I, LLC, 9124 Tyler Blvd., Mentor, OH 44060-1881
intp                   +   Gas Natural Inc., 184 Shuman Blvd., Ste 300, Naperville, OH 60563-8420
res                    +   Home Savings Bank, Successor by Merger to The Home, 275 Federal Plaza West, Youngstown, OH 44503-1200
cr                     +   Huron River Properties, Inc., c/o Kirk W. Roessler, Esq., 1301 East Ninth Street Suite 3500, Walter Haverfield LLP, Cleveland, OH
                           44114-1821
sp                     +   Leslie E. Wargo, Wargo Law, LLC, 1501 North Marginal Road Suite 182, Cleveland, OH 44114-3762
cr                     +   Michael E. Osborne, Sr., 7670 Tyler Blvd., Mentor, OH 44060-4853
cr                     +   Ohio Department of Taxation, c/o William C. Huffman, 24441 Detroit Road, Suite 300, Westlake, OH 44145-1543
cr                     +   Osborne Farms, LLC fka Huron Lime Company, LLC, c/o Kirk W. Roessler, Esq., 1301 East Ninth Street Suite 3500, Cleveland, OH
                           44114-1838
acc                    +   Rea & Associates, Inc., Critchfield, Critchfield & Johnston, 225 North Market Street, Wooster, OH 44691-3511
app                    +   Scott Hivnor, Advanced Appraisal Services, 37721 Vine Street Suite 3, Willoughby, OH 44094-6256
intp                   +   Stephen Lovick, 7080 Painesville Ravenna Road, Concord, OH 44077-8926
cr                     +   The Huntington National Bank, c/o Timothy P. Palmer, Esq., Buchanan Ingersoll & Rooney PC, One Oxford Centre 20th floor, Pittsburgh,
                           PA 15219-1400

TOTAL: 25

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
r                      + Email/Text: eric@agrealestategroup.com
                                                                                        Feb 11 2021 22:04:00      Eric Silver, AG Real Estate Group Inc, 3659 South
                                                                                                                  Green Road, #100, Beachwood, OH 44122-5715
intp                   + Email/Text: OHAGCEBKYEBN@ohioattorneygeneral.gov
                                                                                        Feb 11 2021 22:00:00      Lakeland Community College, c/o Alison L.
                                                                                                                  Archer, Assistant Attorney General, 615 W.
                                                                                                                  Superior Ave., 11th Floor, Cleveland, OH
                                                                                                                  44113-1899
intp                   + Email/Text: ecf@buckleyking.com
                                                                                        Feb 11 2021 22:01:00      Zachary B Burkons, c/o Buckley King LPA, 600
                                                                                                                  Superior Ave., Suite 1400, Cleveland, OH
                                                                                                                  44114-2693

TOTAL: 3




        17-17361-aih              Doc 1067            FILED 02/13/21                ENTERED 02/14/21 00:13:52                             Page 1 of 9
District/off: 0647-1                                               User: mgaug                                                            Page 2 of 5
Date Rcvd: Feb 11, 2021                                            Form ID: pdf722                                                      Total Noticed: 28

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
aty                              Vorys, Sater, Seymour and Pease LLP
r                                AG Real Estate Group, Inc.
cr                               Bank of America, N.A.
cr                               Erie Bank, a Division of CNB Bank s/b/m to Lake Na
cr                               Mentor Lumber & Supply Co.
cr                               Nationwide Mutual Fire Insurance Company
cr                               Tax Ease Ohio, LLC
aty                *+            Gregory M. Dennin, Dennin & Dennin, 2745 Main Street, Lake Placid, NY 12946-3559

TOTAL: 7 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 13, 2021                                         Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 11, 2021 at the address(es) listed
below:
Name                              Email Address
Adam S. Baker
                                  on behalf of Creditor Michael E. Osborne Sr. abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Alison L. Archer
                                  on behalf of Interested Party Lakeland Community College alison.archer@ohioattorneygeneral.gov
                                  Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov

Andrew M. Tomko
                                  on behalf of Creditor Tax Ease Ohio LLC atomko@sandhu-law.com, bk1notice@sandhu-law.com

Austin B. Barnes, III
                                  on behalf of Creditor Tax Ease Ohio LLC abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Bryan J. Farkas
                                  on behalf of Trustee Kari B. Coniglio bjfarkas@vorys.com bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

Carrie M. Brosius
                                  on behalf of Plaintiff Kari B. Coniglio cmbrosius@vorys.com mdwalkuski@vorys.com

Carrie M. Brosius
                                  on behalf of Trustee Kari B. Coniglio cmbrosius@vorys.com mdwalkuski@vorys.com

Christopher J. Klym
                                  on behalf of Creditor Ohio Department of Taxation bk@hhkwlaw.com

David M. Neumann
                                  on behalf of Interested Party Zachary B Burkons dneumann@meyersroman.com
                                  jray@meyersroman.com;mnowak@meyersroman.com

David T. Brady
                                  on behalf of Creditor Tax Ease Ohio LLC DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Dennis J. Kaselak




        17-17361-aih              Doc 1067          FILED 02/13/21               ENTERED 02/14/21 00:13:52                         Page 2 of 9
District/off: 0647-1                                       User: mgaug                                                           Page 3 of 5
Date Rcvd: Feb 11, 2021                                    Form ID: pdf722                                                     Total Noticed: 28
                          on behalf of Claimant Diane M. Osborne dkaselak@peteribold.com Cynthia@peteribold.com

Douglas M. Eppler
                          on behalf of Creditor Osborne Farms LLC fka Huron Lime Company, LLC deppler@walterhav.com

Drew T. Parobek
                          on behalf of Trustee Kari B. Coniglio dtparobek@vorys.com mdwalkuski@vorys.com

Elia O. Woyt
                          on behalf of Trustee Kari B. Coniglio eowoyt@vorys.com eowoyt@vorys.com;mdwalkuski@vorys.com

Frederic P. Schwieg
                          on behalf of Debtor Richard M. Osborne fschwieg@schwieglaw.com

Frederic P. Schwieg
                          on behalf of Attorney Frederic P. Schwieg fschwieg@schwieglaw.com

Frederic P. Schwieg
                          on behalf of Defendant Richard M. Osborne Sr. fschwieg@schwieglaw.com

Glenn E. Forbes
                          on behalf of Interested Party Stephen Lovick bankruptcy@geflaw.net gforbes@geflaw.net;r45233@notify.bestcase.com

Gregory P. Amend
                          on behalf of Creditor First National Bank of Pennsylvania gamend@bdblaw.com grichards@bdblaw.com

Heather E. Heberlein
                          on behalf of Creditor First National Bank of Pennsylvania hheberlein@porterwright.com mvitou@porterwright.com

Heather L. Moseman
                          on behalf of Interested Party GD3 Ventrures I LLC heather@mosemanlaw.com

Jeffrey C. Toole
                          on behalf of Interested Party Zachary B Burkons jtoole@bernsteinlaw.com lyoung@bernsteinlaw.com

Jeffrey M. Levinson
                          on behalf of Defendant Rigrtona Holding Company LLC jml@jml-legal.com

Jeffrey M. Levinson
                          on behalf of Defendant Beth Ann Osborne jml@jml-legal.com

Jeffrey M. Levinson
                          on behalf of Defendant Osair Inc. jml@jml-legal.com

Jeffrey M. Levinson
                          on behalf of Defendant Louie V LLC jml@jml-legal.com

Jeffrey W. Bieszczak
                          on behalf of Trustee Kari B. Coniglio jwbieszczak@vorys.com

Jerry R. Krzys
                          on behalf of Plaintiff Home Savings Bank jkrzys@hendersoncovington.com jerrykrzys@gmail.com

John J. Rutter
                          on behalf of Creditor Mentor Lumber & Supply Co. jrutter@ralaw.com

Karey Werner
                          on behalf of Plaintiff Kari B. Coniglio kewerner@vorys.com

Kari B. Coniglio
                          kbconiglio@vorys.com mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

Kelly Neal
                          on behalf of Creditor The Huntington National Bank kelly.neal@bipc.com donna.curcio@bipc.com

Kirk W. Roessler
                          on behalf of Creditor Estate of Jerome T. Osborne kroessler@walterhav.com
                          kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Kirk W. Roessler
                          on behalf of Creditor Osborne Farms LLC fka Huron Lime Company, LLC kroessler@walterhav.com,
                          kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Kirk W. Roessler
                          on behalf of Creditor Huron River Properties Inc. kroessler@walterhav.com,
                          kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

LeAnn E. Covey
                          on behalf of Creditor Bank of America N.A. bknotice@clunkhoose.com

Leslie E. Wargo
                          on behalf of Cross-Claimant Richard M. Osborne Leslie@Wargo-Law.com




        17-17361-aih      Doc 1067          FILED 02/13/21               ENTERED 02/14/21 00:13:52                          Page 3 of 9
District/off: 0647-1                                           User: mgaug                                                            Page 4 of 5
Date Rcvd: Feb 11, 2021                                        Form ID: pdf722                                                      Total Noticed: 28
Leslie E. Wargo
                             on behalf of Defendant Richard M. Osborne Leslie@Wargo-Law.com

Leslie E. Wargo
                             on behalf of Spec. Counsel Leslie E. Wargo Leslie@Wargo-Law.com

Leslie E. Wargo
                             on behalf of Debtor Richard M. Osborne Leslie@Wargo-Law.com

Leslie E. Wargo
                             on behalf of Trustee Kari B. Coniglio Leslie@Wargo-Law.com

Marc P. Gertz
                             on behalf of Defendant Takedown Concrete LLC mpgertz@gertzrosen.com, dmichna@gertzrosen.com

Marc P. Gertz
                             on behalf of Defendant Chris Fovozzo dba Professional Carpenter Service's LLC mpgertz@gertzrosen.com
                             dmichna@gertzrosen.com

Marcel C. Duhamel
                             on behalf of Plaintiff Kari B. Coniglio mcduhamel@vorys.com mdwalkuski@vorys.com

Marcel C. Duhamel
                             on behalf of Trustee Kari B. Coniglio mcduhamel@vorys.com mdwalkuski@vorys.com

Maria D. Giannirakis ust06
                             on behalf of Plaintiff Andrew R. Vara maria.d.giannirakis@usdoj.gov

Maria D. Giannirakis ust06
                             on behalf of U.S. Trustee United States Trustee maria.d.giannirakis@usdoj.gov

Matthew D. Fazekas
                             on behalf of Trustee Kari B. Coniglio mdfazekas@vorys.com

Matthew H. Matheney
                             on behalf of Creditor First National Bank of Pennsylvania mmatheney@porterwright.com cpeskar@porterwright.com

Melody A. Dugic
                             on behalf of Creditor First Federal Bank of the Midwest successor by merger to Home Savings Bank, successor by merger to The
                             Home Savings & Loan Company of Youngstown, Ohio mgazda@hendersoncovington.com

Melody A. Dugic
                             on behalf of Respondent Home Savings Bank Successor by Merger to The Home Savings & Loan Company of Youngstown,
                             Ohio mgazda@hendersoncovington.com

Melody A. Dugic
                             on behalf of Plaintiff Home Savings Bank mgazda@hendersoncovington.com

Michael J. Moran
                             on behalf of Defendant Diane M. Osborne mike@gibsonmoran.com moranecf@gmail.com;r55982@notify.bestcase.com

Michael J. Moran
                             on behalf of Defendant Diane M. Osborne Trustee of the Diane M. Osborne Trust mike@gibsonmoran.com,
                             moranecf@gmail.com;r55982@notify.bestcase.com

Michael J. Moran
                             on behalf of Claimant Diane M. Osborne mike@gibsonmoran.com moranecf@gmail.com;r55982@notify.bestcase.com

Michael J. Sikora, III
                             on behalf of Creditor Chicago Title Insurance Company msikora@sikoralaw.com aarasmith@sikoralaw.com

Michael R. Hamed
                             on behalf of Interested Party Gas Natural Inc. mhamed@kushnerhamed.com kgross@kushnerhamed.com

Michael S. Tucker
                             on behalf of Creditor Citizens Bank N.A. mtucker@ulmer.com

Nathaniel R. Sinn
                             on behalf of Creditor First National Bank of Pennsylvania nsinn@porterwright.com cpeskar@porterwright.com

Nathaniel R. Sinn
                             on behalf of Plaintiff First National Bank of Pennsylvania nsinn@porterwright.com cpeskar@porterwright.com

Patrick R. Akers
                             on behalf of Plaintiff Kari B. Coniglio prakers@vorys.com

Phyllis A. Ulrich
                             on behalf of Creditor The Huntington National Bank bankruptcy@carlisle-law.com bankruptcy@carlisle-law.com

Rachel L. Steinlage
                             on behalf of Interested Party Zachary B Burkons rsteinlage@meyersroman.com
                             jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com




        17-17361-aih         Doc 1067           FILED 02/13/21               ENTERED 02/14/21 00:13:52                         Page 4 of 9
District/off: 0647-1                                       User: mgaug                                                              Page 5 of 5
Date Rcvd: Feb 11, 2021                                    Form ID: pdf722                                                        Total Noticed: 28
Richard J. Thomas
                          on behalf of Plaintiff Home Savings Bank rthomas@hendersoncovington.com mgazda@hendersoncovington.com

Richard M. Bain
                          on behalf of Interested Party Zachary B Burkons rbain@meyersroman.com
                          mnowak@meyersroman.com;jray@meyersroman.com

Richard W. DiBella
                          on behalf of Creditor Nationwide Mutual Fire Insurance Company rdibella@dgmblaw.com

Robert D. Barr
                          on behalf of Creditor Chicago Title Insurance Company rbarr@koehler.law syackly@koehler.law

Robin L. Stanley
                          on behalf of Defendant Diane M. Osborne rstanley@peteribold.com
                          Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com

Robin L. Stanley
                          on behalf of Claimant Diane M. Osborne rstanley@peteribold.com
                          Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com

Scott D. Fink
                          on behalf of Creditor Erie Bank a Division of CNB Bank s/b/m to Lake National Bank ecfndoh@weltman.com

Scott R. Belhorn ust35
                          on behalf of U.S. Trustee United States Trustee Scott.R.Belhorn@usdoj.gov

Scott R. Belhorn ust35
                          on behalf of Plaintiff Andrew R. Vara Scott.R.Belhorn@usdoj.gov

Shannon M. McCormick
                          on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners' Association Inc.
                          bankruptcy@kamancus.com

Stephen G. Thomas
                          on behalf of Debtor Richard M. Osborne steve@sgtlaw.net kim@sgtlaw.net

Stephen John Futterer
                          on behalf of Creditor City of Willoughby sjfutterer@sbcglobal.net r43087@notify.bestcase.com

Stephen R. Franks
                          on behalf of Creditor Bank of America N.A. amps@manleydeas.com

Timothy P. Palmer
                          on behalf of Creditor The Huntington National Bank timothy.palmer@bipc.com donna.curcio@bipc.com

Tricia L. Pycraft
                          on behalf of Accountant Rea & Associates Inc. tpycraft@ccj.com, bowman@ccj.com


TOTAL: 78




        17-17361-aih      Doc 1067          FILED 02/13/21               ENTERED 02/14/21 00:13:52                         Page 5 of 9
   The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
   the document set forth below. This document was signed electronically on February 10, 2021, which may be
   different from its entry on the record.




    IT IS SO ORDERED.

    Dated: February 10, 2021




                             IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

       In re:                                                     )   Case No. 17-17361
                                                                  )
            RICHARD M. OSBORNE, SR.,                              )   Chapter 7
                                                                  )
                        Debtor.                                   )   Judge Arthur I. Harris
                                                                  )

         ORDER GRANTING AG REAL ESTATE, INC.’S APPLICATION FOR
    REIMBURSEMENT OF EXPENSES INCURRED IN CONNECTION WITH THE SALE
                          OF REAL PROPERTY

                This matter is before the Court upon the Application of Ag Real Estate, Inc. (the “Broker”)

   for Reimbursement of Expenses Incurred in Connection with the Sale of Real Property (the

   “Application”) [Doc. 1050].1 Upon consideration of the Application, the Court finds that the

   Application was well taken, that no objections were raised to the Application, and that proper



   1
       Capitalized terms not otherwise defined herein shall have the meanings given to them in the Application.




17-17361-aih          Doc 1067        FILED 02/13/21           ENTERED 02/14/21 00:13:52                  Page 6 of 9
   notice of the Application was provided in accordance with the Bankruptcy Code and the Federal

   Rules of Bankruptcy Procedure, as well as the Local Rules of this Court. Accordingly,

          IT IS HEREBY ORDERED THAT:

          1.       The Application is granted.

          2.       The Trustee is authorized and directed to issue payment to the Broker from the net

   proceeds of the sale of the Subject Properties in the amount of $5,000 representing out-of-pocket

   marketing expenses actually incurred by the Broker in the listing and sale of the Subject Properties.

          IT IS SO ORDERED.


                                                  # # #


   Submitted by,



   /s/ Kari B. Coniglio, Trustee
   Kari B. Coniglio (0081463)
   200 Public Square, Suite 1400
   Cleveland, Ohio 44114
   (216) 479-6100
   (216) 479-6060 (facsimile)
   kbconiglio@vorys.com
   Chapter 7 Trustee


   Copies sent via electronic mail on the attached service list and via regular U.S. mail on the
   Court’s Mailing Matrix.




                                                    2



17-17361-aih    Doc 1067       FILED 02/13/21        ENTERED 02/14/21 00:13:52             Page 7 of 9
                                           SERVICE LIST

   By electronic mail:

          x    Patrick R. Akers prakers@vorys.com
          x    Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
          x    Alison L. Archer alison.archer@ohioattorneygeneral.gov,
               Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov
          x    Richard M. Bain rbain@meyersroman.com,
               mnowak@meyersroman.com;jray@meyersroman.com
          x    Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
          x    Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
          x    Robert D. Barr rbarr@koehler.law, syackly@koehler.law
          x    Jeffrey W. Bieszczak jwbieszczak@vorys.com
          x    David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
          x    Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
          x    Kari B. Coniglio kbconiglio@vorys.com,
               mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
          x    LeAnn E. Covey bknotice@clunkhoose.com
          x    Richard W. DiBella rdibella@dgmblaw.com
          x    Melody A. Dugic mgazda@hendersoncovington.com
          x    Marcel C. Duhamel mcduhamel@vorys.com, mdwalkuski@vorys.com
          x    Douglas M. Eppler deppler@walterhav.com
          x    Bryan J. Farkas bjfarkas@vorys.com,
               bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
          x    Matthew D. Fazekas mdfazekas@vorys.com
          x    Scott D. Fink ecfndoh@weltman.com
          x    Glenn E. Forbes bankruptcy@geflaw.net,
               gforbes@geflaw.net;r45233@notify.bestcase.com
          x    Stephen R. Franks amps@manleydeas.com
          x    Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
          x    Marc P. Gertz mpgertz@gertzrosen.com, dmichna@gertzrosen.com
          x    Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
          x    Heather E. Heberlein hheberlein@porterwright.com, mvitou@porterwright.com
          x    Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
          x    Christopher J. Klym bk@hhkwlaw.com
          x    Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
          x    Jeffrey M. Levinson jml@jml-legal.com
          x    Matthew H. Matheney mmatheney@porterwright.com, cpeskar@porterwright.com
          x    Shannon M. McCormick bankruptcy@kamancus.com
          x    Michael J. Moran mike@gibsonmoran.com,
               moranecf@gmail.com;r55982@notify.bestcase.com
          x    Heather L. Moseman heather@mosemanlaw.com
          x    Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
          x    David M. Neumann dneumann@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com
          x    Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
          x    Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com




17-17361-aih     Doc 1067      FILED 02/13/21       ENTERED 02/14/21 00:13:52            Page 8 of 9
         x     Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
         x     Kirk W. Roessler kroessler@walterhav.com,
               kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
         x     John J. Rutter jrutter@ralaw.com
         x     Frederic P. Schwieg fschwieg@schwieglaw.com
         x     Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
         x     Nathaniel R. Sinn nsinn@porterwright.com, cpeskar@porterwright.com
         x     Robin L. Stanley rstanley@peteribold.com,
               Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com
         x     Rachel L. Steinlage rsteinlage@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
         x     Richard J. Thomas rthomas@hendersoncovington.com, mgazda@hendersoncovington.com
         x     Stephen G. Thomas steve@sgtlaw.net, kim@sgtlaw.net
         x     Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
         x     Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
         x     United States Trustee (Registered address)@usdoj.gov
         x     Michael S. Tucker mtucker@ulmer.com
         x     Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
         x     Leslie E. Wargo Leslie@Wargo-Law.com
         x     Karey Werner kewerner@vorys.com
         x     Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
         x     Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
         x     Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov




17-17361-aih     Doc 1067    FILED 02/13/21      ENTERED 02/14/21 00:13:52        Page 9 of 9
